 4:20-cv-03118-RGK-PRSE Doc # 44 Filed: 01/13/21 Page 1 of 1 - Page ID # 236




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                4:20CV3118

                    Plaintiff,
                                                  ORDER NUNC PRO TUNC
       vs.

ABBY OSBORN, et al.,

                    Defendants.


       Pursuant to the court’s Memorandum and Order entered on January 12, 2021
(Filing 43),

      IT IS ORDERED that Plaintiff’s motion for DNA testing (Filing 9) is denied.1

      Dated this 13th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




      1
         An intended reference to this motion (Filing 9) in paragraph 6 of the order
in Filing 43 was inadvertently omitted.
